Title: To Thomas Jefferson from Volney, with Postscript by Thomas Lee Shippen, 13 November 1795
From: Volney, Constantin François Chasseboeuf, Comte de,Shippen, Thomas Lee
To: Jefferson, Thomas



Monsieur
Farley 13 9bre 1795

Lorsque j’arrivai de france à Philadelphie, il y eût hier un Mois, Ma premiere pensée fut de Me prévaloir de l’avantage que j’ai eu de Vous Voir à Paris, pour Vous rendre les devoirs d’un Voyageur qui Vient Visiter Votre pays, et pour solliciter de Votre amour pour les arts les renseignemens et les avis nécessaires à bien diriger Mon plan de conduite et de travail: Mais sur les premieres informations que je pris pour Vous adresser une lettre, ce que l’on Me représenta de Votre retraite et presque de Votre Solitude absolue me fit craindre de devenir indiscret, et je contraignis, quoiqu’à regret, mon empressement à retablir avec Vous des relations dont j’ai connu tout le prix: Le Ministre de France en M’apprenant il y a quelques jours qu’il avait reçu de Vous une lettre detaillée avait ranimé Mon Espoir; aujourdhui Mr. Shippen qui a la complaisance de Me garder depuis trois jours à Son agreable Campagne, Me fait un reproche même de Ma timidité, il Me détermine d’autant plus aisément qu’il favorise Mon plus agréable penchant. C’est d’ailleurs un argument Victorieux que de penser qu’il faut tôt ou tard que j’aille en Virginie, et qu’il Vous Sera presqu’impossible d’eviter de Ma part une Visite, puisqu’enfin Vous n’êtes pas chartreux, et qu’au contraire Vous vivez environné d’une famille propre a augmenter Votre goût pour l’état social. Si j’eusse Suivi le plan de Mr. Monroe, j’aurais été d’emblée Me loger à Charlotte-Ville pour y reunir à la nécessité d’apprendre L’anglais, Les Secours et les agrémens de Votre Bibliothèque et de Vos entretiens, Sans Néantmoins Vous être importun: Mais deja des affaires m’ont lié à Philadelphie, et j’en subis le joug  d’autant plus Volontiers que peut-etre il me prépare un affranchissement futur, et une indéfinie liberté. Elle est precieuse, cette liberté, quand on a passé dix mois en prison avec la perspective chaque jour du supplice pour le lendemain. … Mais je suis en Amerique, il faut tout oublier, excepté les souvenirs de l’Estime et de l’amitié. C’est Sous ces auspices que j’ai L’honneur de Vous rappeler le Mien, et de Vous demander Si je pourrai Sans abuser de Votre honêteté Vous adresser quelquefois des questions, particulierement Sur Votre agriculture, objet principal de Mes gouts et de Mes interets. Je ne puis Mieux terminer cette lettre qu’en remettant La plume à Mr. Shippen qui va peut-etre changer De langage Mais Non de Sentiment.

C: Volney


It is with the greatest diffidence I assure you Sir, that I take the pen from my friend Mr. Volney’s hand to use it instead of him; both because I feel all the indiscretion of contrasting any thing I can write with what he has written, and because I am sorry you should be so great a loser by the change. What leads me to the commission of this error, is first of all, a selfish motive—to call myself to your remembrance, and to be presented to you in such good company—and next, a desire of adding the little mite of my recommendation to the great mass which Mr. [V’s] character and fame necessarily carry along with them. It is impossible in my opinion to say too much of him, but as what I say must pass under his eyes, I cannot permit myself to say any more, than that any thing you can do for him, and I know nobody who can do half as much, will be very flattering and gratifying to me, and that in serving him, you will be continuing to me that line of services which is already so long and which has made me long since, and now as much as ever, your faithful and attached friend, and your much obliged and devoted servant
Th. L[ee] Shippen

